Citation Nr: 1027666	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1974 to March 1978.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2009 
rating decision by the North Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 2010, a 
Travel Board hearing was held before the undersigned; a 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


REMAND

The Veteran contends that he has a skin disorder and diabetes 
mellitus due to exposure to Agent Orange in Okinawa or exposure 
to contaminated water at Camp Lejeune during his military 
service.  In the alternative, he claims that his diabetes 
mellitus is due to the medication he took for his skin disorder.  

VBA Training Letter No. 10-03 (April 26, 2010) notes:

From the 1950s through the mid-1980s, 
persons residing or working at the U.S. 
Marine Corps Base at Camp Lejeune, North 
Carolina, were potentially exposed to 
drinking water contaminated with volatile 
organic compounds.  Two of the eight water 
treatment facilities supplying water to the 
base were contaminated with either 
tricholoroethylene (TCE) or 
tetrachloroethylene (perchloroethylene, or 
PCE) from an off-base dry cleaning 
facility.  The Department of Health and 
Human Services' Agency for Toxic Substances 
and Disease Registry (ATSDR) estimated that 
TCE and PCE drinking water levels exceeded 
current standards from 1957 to 1987 and 
represented a public health hazard.  The 
heavily contaminated wells were shut down 
in February 1985, but it is estimated that 
over one million individuals, including 
civilians and children, may have been 
exposed. . . .  The National Research 
Council of the National Academies of 
Science released a report in June 2009, 
which found that scientific evidence for 
any health problems from past water 
contamination is limited.  The evidence for 
amounts, types, and locations of 
contamination were not well recorded at the 
time and cannot now be extrapolated.  
Therefore, conclusive proof of harmful 
health effects is unlikely to be resolved 
with any further studies.   In October 
2008, the Department of the Navy issued a 
letter to Veterans who were stationed at 
Camp Lejeune between 1957 and 1987.  The 
letter explained that the Navy had 
established a health registry and 
encouraged participation. . . .  

Disability claims based on exposure to 
contaminated water at Camp Lejeune must be 
handled on a case-by-case basis.  Actual 
service at the installation during the 
timeframe of water contamination must be 
established.   

Initially, the Board notes that the Veteran's complete service 
treatment records (STRs) are unavailable for review.  VA has a 
heightened duty to assist the Veteran in developing his claim 
since the STRs in this case are not available.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The Veteran's DD Form 214 notes that his last duty assignment was 
at Camp Lejeune.  There are no other service personnel records in 
the claims file, and it does not appear that a request was ever 
made to obtain such records.  If the records exist, they would 
likely include pertinent, perhaps critical, evidence in the 
matters at hand, to include how long the Veteran was stationed at 
Camp Lejeune.

Post-service medical evidence includes both VA and private 
treatment records which note diagnoses of skin disorders and 
diabetes mellitus.  The Veteran has not yet been scheduled for a 
VA examination in conjunction with his claims.  Remand is 
indicated for VA to obtain a medical opinion pursuant to 38 
U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to undertake development 
of this claim following the guidelines set 
forth in VBA Training Letter No. 10-03 
(April 26, 2010), to include securing and 
associating with the record, the Veteran's 
complete service personnel file.  If such 
records are unavailable because they have 
been irretrievably lost or destroyed, it 
should be so certified for the record.

2.  After the proper development outlined 
in the training letter had been completed, 
the AMC/RO should arrange for the Veteran 
to be examined by a VA physician with the 
appropriate expertise to ascertain the 
likely etiology of any current skin 
disorder.  The Veteran's claims folder (to 
include this remand) must be reviewed by 
the physician in conjunction with the 
examination.  The examiner should provide 
an opinion responding to the following:

Is it at least as likely as not (i.e., a 50 
percent or better probability) that the 
Veteran's current skin disorder had its 
onset in, or is otherwise related to, his 
military service, to include confirmed time 
spent at Camp Lejeune where the drinking 
water was contaminated?

The examiner must explain the rationale for 
the opinion.

3.  The AMC/RO should arrange for the 
Veteran to be examined by a VA physician 
with the appropriate expertise to ascertain 
the likely etiology of any current diabetes 
mellitus.  The Veteran's claims folder (to 
include this remand) must be reviewed by 
the physician in conjunction with the 
examination.  The examiner should provide 
an opinion responding to the following:

Is it at least as likely as not (i.e., a 50 
percent or better probability) that the 
Veteran's current diabetes mellitus had its 
onset in, or is otherwise related to, his 
military service, to include confirmed time 
spent at Camp Lejeune where the drinking 
water was contaminated?  

Is it as least as likely as not (i.e., a 50 
percent or better probability) that the 
Veteran's current diabetes mellitus is 
related to medication taken for his skin 
disorder?

The examiner must explain the rationale for 
the opinion.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

5.  The AMC/RO should then re-adjudicate 
the claims of service connection for a skin 
disorder and diabetes mellitus.  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


